Citation Nr: 0112073	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a rating decision dated October 28, 1971, was 
clearly and unmistakably erroneous by denying a rating in 
excess of 50 percent for schizophrenia, undifferentiated 
type.

2. Whether a rating decision dated February 9, 1973, or any 
subsequent rating decision thereafter through December 13, 
1994, was clearly and unmistakably erroneous by denying a 
rating in excess of 70 percent for schizophrenia, 
undifferentiated type.

3.  Entitlement to a current rating in excess of 70 percent 
for schizophrenia, undifferentiated type.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

In 1971, the veteran sought service connection for a stomach 
disorder.  The matter has yet to be adjudicated by the RO.  
It is referred for consideration. 

In October 1993, the veteran requested to appear at a hearing 
at the RO.  Such hearing was scheduled to be held in January 
1994.  By written correspondence dated in February 1994, the 
veteran canceled the hearing.  Thus, no action in this regard 
is warranted.

In June 1997, the veteran requested reconsideration of his 
case based on clear and unmistakable errors in all of the 
rating decisions in his claims folder.  In October 1998, he 
also stated that the RO made clear and unmistakable errors in 
the rating decisions of February 9, 1973, and April 2, 1980.  
In the May 1999 statement of the case, the RO found that 
there was no clear and unmistakable error in the rating 
decision dated October 28, 1971, or in subsequent ratings, 
that the evidence considered was properly evaluated based on 
the evidence then of record; that the veteran was advised of 
the decisions; that no decision was appealed; and that each 
decision became final.  Given the veteran's contentions 
presented on appeal, the Board's decision below encompasses 
the rating decisions of October 1971 through December 1994.  
The veteran has been adequately apprised of applicable law 
and regulations, as well as reasons and bases associated with 
his claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).

On a March 1998 Report of Contact and statement received in 
December 1998, the veteran requested entitlement to an 
earlier effective date to February 1973 for the granting of a 
total disability rating based on individual unemployability.  
The matter has not been adjudicated by the RO.  It is 
referred for consideration.


FINDINGS OF FACT

1.  The RO rating decision dated October 28, 1971, denying 
entitlement to a rating in excess of 50 percent for 
schizophrenia reaction, undifferentiated type, was supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.

2.  The RO rating decision dated February 9, 1973 and all 
subsequent rating decisions thereafter through December 13, 
1994, denying a rating in excess of 70 percent for 
schizophrenia, undifferentiated type were supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.

3.  The veteran's schizophrenia, undifferentiated type, is 
currently manifested by subjective complaints of difficulty 
sleeping, a blunted affect, and a depressed, tense and 
guarded mood, productive of no more than severe social and 
industrial impairment.  


CONCLUSIONS OF LAW

1.  The RO rating decision dated October 28, 1971, denying 
entitlement to a rating in excess of 50 percent for 
schizophrenia reaction, undifferentiated type, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.105 (2000).

2.  The RO rating decision dated February 9, 1973 and all 
subsequent rating decisions thereafter through December 13, 
1994, denying a rating in excess of 70 percent for 
schizophrenia, undifferentiated type were not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.105 (2000).

3.  The criteria for a rating in excess of 70 percent for 
schizophrenia, undifferentiated type have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this appeal is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case informing him of the evidence necessary to substantiate 
his claims, and reasons and bases.  For the increased rating 
claim, VA and non-VA medical records have been obtained, and 
a VA medical examination has been conducted.  The veteran has 
not identified any outstanding medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would not be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

Factual Background

The service medical records are silent for a psychiatric 
disorder.

In March 1971, the RO received the veteran's application for 
service connection for a nervous disorder, and a medical 
certificate dated in March 1971 showing that the veteran had 
received treatment for complaints including insomnia, loss of 
consciousness, and the inability to understand people, or 
communicate with friends.  The diagnoses included anxiety 
reaction (rule out schizophrenic reaction).

A VA hospital summary report shows that the veteran was 
hospitalized for 201 days from April to October 1971 for 
strange behavior, restlessness, and insomnia.  Although the 
veteran was initially not thought to be as severely sick as 
he ultimately proved to be, after treatment he was given a 
regular discharge and referred to the mental health clinic 
and work therapy on an outpatient basis.  The diagnosis was 
schizophrenic reaction, undifferentiated type, chronic.  

In a rating action dated October 28, 1971, the RO granted 
service connection for schizophrenic reaction, 
undifferentiated type, and assigned a 50 percent rating, 
effective from March 11, 1971.  

A VA examination report dated in December 1971 reflects that 
the veteran complained of nervous problems and being excited.  
He had obtained temporary employment.  A notation reported 
that the veteran received treatment as an outpatient at that 
facility.  The diagnosis was schizophrenia, as recorded, 
receiving treatment at the facility.

In a July 7, 1972 rating decision, the RO confirmed and 
continued the 50 percent rating for schizophrenic reaction, 
undifferentiated type.  

The veteran was hospitalized at a VA medical facility for 46 
days from December 1972 to January 1973.  He reported he had 
stopped his medicine two months earlier, and that since then, 
he began to feel tense, irritable, and agitated, and had 
homicidal ideation, insomnia, nightmares, and auditory 
hallucinations.  He stated that while taking medications, he 
had felt good except for his inability to work.  He reported 
that he had worked in different jobs, but he had only lasted 
for one or one and a half weeks.  He thought people were 
plotting against him and that they would kill him, so he 
ultimately would quit.  On examination, the veteran was alert 
and oriented.  His affect was flat, but his thoughts were 
organized and goal directed.  While hospitalized, the veteran 
was treated with antipsychotic medication, and group 
occupational, and recreational therapy.  Initially, no 
improvement was detected, but after a couple of weeks his 
condition improved.  The report noted that the veteran was 
severely handicapped for vocational and occupational 
rehabilitation.  The veteran received a regular discharge on 
medication and was referred to the mental hygiene clinic for 
follow-up treatment. 

In the February 9, 1973, rating action, the RO found clear 
and unmistakable error in the rating decision of October 28, 
1971, and amended the July 7, 1972 rating decision.  The RO 
found that a 100 percent rating should have been afforded for 
the 21 days of hospitalization in 1971 and for the 
hospitalization period in 1972.  The rating for schizophrenia 
reaction, undifferentiated, type, was amended as follows:  50 
percent from March 11, 1971; 100 percent from April 20, 1971 
(38 C.F.R. § 4.29); 50 percent from November 1, 1971; 100 
percent from December 3, 1972 (38 C.F.R. § 4.29); and 70 
percent from February 1, 1973.  

A summary report of VA hospitalization for 48 days from 
February 1973 to March 1973 documents the veteran's 
complaints of continued restlessness in spite of medication, 
having nightmares about vampires, and being persecuted.  On 
examination, the veteran was coherent, relevant, fully 
oriented, and without any gross thought disorder.  Ideas of 
reference, persecution, and aggression were detected, and the 
veteran admitted auditory hallucinations.  The veteran's 
affect corresponded with ideation, and he was talkative, 
tinged with sadness.  He also was ambivalent towards his 
family.  Although he was well oriented in all three spheres, 
his judgment was poor and he had no insight into his 
disorder.  While hospitalized, the veteran was relative, 
coherent, and related well to others in the ward.  He however 
felt lonely, isolated, and rejected.  The veteran stated that 
he could not hold a job for an extended period of time, but 
he attended group and occupational therapy.  At discharge on 
medication, the veteran was considered to have received the 
maximum benefit, and was referred to ambulatory treatment.  

By a rating decision dated April 17, 1973, the assigned 
rating for schizophrenia reaction, undifferentiated type, was 
increased to 70 percent from February 1, 1973; 100 percent 
from February 3, 1973 (38 C.F.R. § 4.29); and 70 percent from 
April 1, 1973.  

The veteran was hospitalized at a VA medical facility for 87 
days from March to May 1974 for similar symptoms as those 
experienced in 1973.  On evaluation, the veteran was evasive 
and circumstantial.  His production of thought was logical, 
at times realistic, and centered on inner problems.  His 
content of thought included ideas of grandiosity, 
persecution, reference, and hopelessness.  He admitted to 
auditory hallucinations, ordering him to attack and destroy.  
His affect was blunted and mood denoted preoccupation.  The 
veteran was well oriented in the three spheres but his memory 
was patchy.  The diagnosis remained schizophrenia, chronic, 
undifferentiated type.  

In a July 5, 1974 rating decision, the 70 percent rating was 
confirmed and continued, except effective from March 5, 1974, 
to May 31, 1974, where the rating was increased to 100 
percent pursuant to 38 C.F.R. § 4.29.  Entitlement to a total 
rating for compensation purposes based on individual 
unemployability was denied.

The veteran was hospitalized at a VA medical facility for 30 
days from February to March 1975 when his complaints included 
he was depressed.  The hospital summary noted no thought 
disorder, and during his admission, the veteran was tranquil, 
cooperative, and coherent.  He received regular discharge on 
medication.  

In March 1975, M.J.C.V., M.D., wrote that he had treated the 
veteran for the past year, with medication and twice a month 
individual therapy, for chronic schizophrenia.  It was 
reported that the veteran's chronic schizophrenia was 
productive of nervousness, insomnia, dreams and nightmares, 
ideas of persecution, visual and auditory hallucinations, 
depression, and suicidal ideation.  The veteran reportedly 
had difficulty relating to people and being in crowds.  He 
also reportedly had difficulty maintaining relationships, to 
include familial relationships.  The physician stated because 
of the veteran's poor nervous disorder, work and study were 
not recommended.  

In an April 29, 1975 rating decision, entitlement to a total 
rating for compensation purposes based on individual 
unemployability remained denied, and, except for the 100 
percent rating assigned from February 21, 1975, to March 31, 
1975 pursuant to 38 C.F.R. § 4.29, the 70 percent rating 
remained in effect.  The veteran's 70 percent rating was also 
continued in a June 26, 1975 rating decision, except for a 
temporary total rating pursuant to 38 C.F.R. § 4.29 for a 30-
days VA hospitalization period from April to May 1975, where 
the diagnosis remained schizophrenia, undifferentiated type.  

From November to December 1976, for 20 days, and again in 
December 1976, for eleven days, the veteran was hospitalized 
on two separate occasions.  On the November 1976 admission, 
the veteran reported poor interpersonal relations with his 
mother, irritability, and ideas of persecution and of 
reference.  He was treated with medication and psychotherapy.  
His condition improved.  The diagnosis on discharge was 
schizophrenia, paranoid type with depressive features.  The 
veteran had the same complaints and diagnosis noted in the 
report of hospitalization in December 1976.  

A In February 3,1977 rating decision confirmed and continued 
the assigned 70 percent evaluation.  

The 1977 VA psychiatric examination report shows that the 
veteran received Social Security disability benefits, that he 
lived with his mother, and that he did not take medication.  
On examination, the examiner described the veteran as very 
quiet, serene, almost motionless, apathetic and emotionally 
blunted, a little communicative, unspontaneous though 
relevant, and coherent and fairly logical.  The veteran 
complained of difficulty sleeping and poor socialization with 
neighbors.  He reportedly had enemies that he could not 
identify and thought that people looked at him with signs of 
hostility.  He reported he became irritable and violently 
excited when he felt that his sibling was antagonizing him.  
He indicated that he entertained homicidal thoughts and felt 
unhappy due to difficulty with concentrating.  The veteran 
noted he enjoyed walking about town and visiting solitary 
places in rural communities.  The diagnosis was schizophrenic 
reaction, undifferentiated type, moderately severe to severe.  

In an April 4, 1977 rating decision, the 70 percent 
evaluation was confirmed and continued.  

In August 1978 the veteran was hospitalized for two and three 
days, respectively, on two separate occasions.  On the first 
occasion, he was admitted for depression, crying spells, 
aggressive behavior, insomnia, and poor interpersonal 
relations at home.  On admission, the veteran was markedly 
depressed, and lonely due to marital separation.  He however 
was well oriented, his memory was preserved, logical, 
coherent, and relevant.  Insight and judgment were poor.  The 
diagnosis was paranoid-type schizophrenia with depressive 
features.  On the second admission, the veteran complained of 
difficulty sleeping, anxiety, restlessness, aggressiveness, 
and suicidal ideas.  Examination revealed that his production 
of thought was logical and content of thought included 
referential delusions.  Evidence of hallucinatory phenomena 
was not present, his sensorium was clear, and he was oriented 
x 3.  However, his affect was inadequate, attention and 
concentration were poor, memory was grossly impaired, and 
judgment and insight were poor.  On discharge, he was 
oriented, coherent, and relevant.  The diagnosis was 
schizophrenia, undifferentiated type.  

In an October 11, 1978 rating decision, the RO confirmed and 
continued the 70 percent rating.  

On VA psychiatric examination in February 1979, the veteran 
stated that he did not work, and recalled being hospitalized 
on prior occasions because of violent behavior with suicidal 
intentions.  The examiner observed that the veteran was 
restless, and impatient to be seen and to get attention.  The 
veteran also reported that he had difficulty retaining what 
he read, that his wife had left him, and that others were 
against him.  On examination, the veteran spoke in a low 
pitched, monotonous voice, relevantly and coherently.  His 
mood was morose and his affect was blunted.  Vegetative signs 
of anxiety were moderately severe.  Production of thought was 
normal in rate, and his thinking was logical, with good 
capacity for abstractions, although circumstantial, 
tangential, and blocked.  The content of his thought revealed 
strong ambivalence in regard to his environment.  He 
expressed ideas of depersonalization and of unreality.  He 
felt influenced by hostile forces on the outside, 
exteriorizing, and projecting his inner feelings.  He also 
felt rejected and discriminated against.  The veteran 
harbored suicidal and homicidal ideas and acted out in a 
violent way.  He expressed referential ideas and delusions of 
persecution, and occasionally heard voices calling him.  His 
sensorium was intact.  His concentration ability was 
diminished, his insight was lacking, and his judgment was 
impaired.  The diagnosis was moderately severe schizophrenia, 
undifferentiated type, with mainly paranoid and depressive 
features.  

In an August 8, 1979 rating decision, the RO confirmed the 
assigned 70 percent rating.  

In February 1980 D.L.C., M.D., wrote that he had treated the 
veteran since 1978.  The veteran's subjective complaints 
included sadness, ill humor, insomnia, nightmares, 
forgetfulness, and difficulty with concentrating, and 
tolerating noises or being aggressive in a group.  He heard 
voices calling him and ordering him to do bad things and 
thought that his neighbors talked about him and laughed at 
him.  Examination revealed that the veteran was oriented in 
person, and place, and partially oriented in time.  His 
stream of thought was coherent and relevant, and his 
production of thought was logical and realistic.  His content 
of thought included ideas of reference, persecutory 
delusions, feelings of hopelessness and worthlessness, low 
frustration tolerance, very poor control of his aggressive 
and destructive impulses, suicidal and homicidal ideation, 
and auditory hallucinations.  His mood was depressed, affect 
was blunted, memory was poor for all events, and insight and 
judgment were poor.  The diagnosis was schizophrenia 
undifferentiated type.  The psychiatrist stated that the 
veteran was not able to engage in productive activities.  His 
mental capacity did not tolerate work pressure.  

An April 2, 1980 rating decision, confirmed and continued the 
70 percent evaluation and found that although the employment 
statement was considered, the evidence failed to show that 
the veteran was unable to secure gainful employment.  

In October 1991, D.L.C., M.D., recorded the veteran's 
subjective complaints which were similar to those previously 
recorded in February 1980, except for poor relations with his 
mother.  Mental status examination revealed that the 
veteran's facial expression during the interview was of 
sadness and suspiciousness.  He was anxious, tense, and 
apprehensive.  He was oriented in person, place, and 
partially oriented in time.  His content of thought showed 
low self esteem, ideas of reference, persecutory delusions, 
feelings of hopelessness and worthlessness, low frustration 
tolerance, very poor control of his aggressive and 
destructive impulses, suicidal and homicidal ideation, 
auditory hallucinations, multiple somatizations, and 
ambivalence toward his mother.  His capacity for 
comprehension, calculation, and learning was poor.  His mood 
was depressed, affect blunted, memory was poor for all 
events, insight was poor, and judgment was poor.  The 
diagnosis was schizophrenia, undifferentiated type, chronic.  
The psychiatrist wrote that the veteran's disorder, in spite 
of 131/2 years of psychiatric treatment, had become chronic and 
permanent.  It was opined the veteran was totally and 
permanently disabled.  

On VA examination in January 1992, the examiner noted that 
the veteran was angry and poorly cooperative throughout the 
entire interview.  The veteran reported he did not take 
medication due to gastrointestinal upset.  Mental status 
examination revealed that the veteran was quite sullen and 
withdrawn.  He was annoyed with questioning, became guarded 
and poorly cooperative.  His answers were not greatly 
elaborated but they were relevant and coherent.  The content 
dealt mostly with these isolation tendencies; there was 
apparently a great deal of avoidance of other people.  He was 
referential when he spoke about others and very projective.  
He was not considered overtly delusional, did not mention 
hallucinatory experiences, and was not actively hallucinating 
during the course of the interview.  There were chronic 
feelings of emptiness, depression, poor self-esteem, 
helplessness, hopelessness and suicidal ruminations, although 
there were no active suicidal plans.  The veteran was 
irritable, ill humored, and noted to be reportedly aggressive 
when he felt pressured.  His frustration tolerance was 
described as definitely very poor.  His affect was blunted, 
and his mood was sullen and depressed.  He was oriented to 
person, place, and time.  His memory was grossly preserved, 
and his judgment and insight were very poor.  The diagnosis 
was schizophrenic disorder, residual type, with very strong 
and persistent depressive features, with a poor level of 
functioning.  

In a February 19, 1992 rating decision, the RO denied 
entitlement to an increased rating in excess of 70 percent 
and entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.  Notice of that determination was mailed the same 
month.  The veteran did not file a timely notice of 
disagreement.  

An application for increased compensation based on individual 
unemployability was received in March 1993.  In a January 
1994 statement, D.L.C., M.D., essentially reiterated the 
veteran's subjective complaints and mental status examination 
results that were recorded in October 1991.  

A February 1994 VA examination report reflects that the 
veteran stated that he was not feeling well.  He felt lost 
and disoriented, and he was tired of himself, his behavior, 
and life.  He spent most of the day at home, out of fear of 
being on the streets.  He denied using drugs or alcohol.  He 
complained of irritability, a bad temper, poor memory, and 
loss of concentration.  He added that he was unable to work.  
Objective findings revealed that the veteran was alert and 
oriented x 3.  His mood was very depressed and hostile.  His 
affect was flat, and he exhibited odd behavior.  His 
attention was good, concentration was fair, and speech was 
clear and coherent.  He was not hallucinating and did not 
have suicidal or homicidal thought.  His judgment was poor 
although he had good impulse control.  The diagnosis was 
schizophrenia, chronic, undifferentiated type, severe.  The 
Global Assessment Functioning Scale (GAF) score was 40.

In a December 13, 1994 rating decision, the RO confirmed and 
continued the assigned 70 percent rating and granted 
entitlement to a total rating for compensation purposes based 
on individual unemployability, effective March 9, 1993.  

By a written statement received in July 1997, the veteran 
sought entitlement to an increased rating for schizophrenia.

In a statement received in July 1997, but dated in May 1997, 
a private practitioner opined that the veteran's symptoms of 
schizophrenia had worsened since service discharge, based on 
review of the record.  It was noted there had never been 
substantial remission of the symptoms.

On VA examination in January 1998, the veteran reported that 
he had been unemployed since service, and that he lived with 
his wife.  His subjective complaints included the inability 
to sleep at night despite the use of medication.  No other 
complaints were noted.  On objective evaluation the veteran 
was clean and neatly dressed.  He also was alert and oriented 
x 3, and his speech was clear and coherent.  His mood was 
somewhat depressed, tense and guarded.  His affect was 
blunted, attention was good, and his concentration was clear.  
His memory was fair.  The veteran was not hallucinating, 
suicidal or homicidal, and he exhibited good impulse control.  
The diagnosis was schizophrenia, chronic undifferentiated 
type and the GAF was 55.  

Regarding the veteran's Social Security Administration (SSA) 
reports, a March 1998 Report of Contact shows that the 
veteran acknowledged that he had no additional evidence to 
submit, and that his Social Security disability benefits were 
approved without medical evidence.  Nonetheless, in May 1998, 
the RO received SSA reports which consist of medical evidence 
and reports dated from 1971 to 1982. 

Clear and Unmistakable Error

The veteran contends that the RO committed clear and 
unmistakable errors in the rating determinations dated 
October 28, 1971, by not assigning a rating in excess of 50 
percent for schizophrenia, and dated February 9, 1973, and 
all subsequent rating decisions thereafter through December 
13, 1994, by not assigning a rating in excess of 70 percent 
for schizophrenia.

At this time, the Board notes that a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decisions.  
Russell v. Principi, 3 Vet. App. 310 (1992).  Prior to 
November 7, 1996, the rating schedule provided that 
schizophrenia, chronic undifferentiated type, resulting in 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce complete 
social and industrial inadaptability warranted a 100 percent 
rating, and with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability 
warranted a 70 percent rating.  Schizophrenia, chronic 
undifferentiated type, resulting in considerable impairment 
of social and industrial adaptability warranted a 50 percent 
evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9204 
(effective prior to November 7, 1996).

The severity of a psychiatric disability is based upon actual 
symptomatology as it affects the social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions, 
which affect economic adjustment, i.e., which produced 
impairment of earning capacity.  38 C.F.R. § 4.129.

Social integration was one of the best evidences of mental 
health and reflected the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others was an index of 
emotional illness; however, social inadaptability was to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

Two of the most important determinants of psychiatric 
disability were time lost from gainful work and a decrease in 
the work efficiency.  The examiner's classification of the 
disease as "mild," "moderate," or "severe" was not 
determinative of the degree of disability.  The record of the 
history and complaints were only preliminary to the 
examination report.  The report and the analysis of the 
symptomatology and full consideration of the whole history 
were the determining factors.  38 C.F.R. § 4.130.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA law and regulation provides that a clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).

To find a clear and unmistakable error, it must be determined 
(1) that either the facts known at the time were not before 
the adjudicator or the statutory and regulatory provisions 
extant at the time were incorrectly applied; (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made; and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313.  

A disagreement as to how the facts were weighed or evaluated, 
the Secretary's failure to fulfill the duty to assist, and a 
change in interpretation of a statute or regulation do not 
constitute clear and unmistakable error.  Russell, 3 Vet. 
App. 310, 313; see generally 38 C.F.R. § 20.1403(d), (e) 
(2000).  Instead, for a claim of clear and unmistakable error 
to be reasonably raised, the claimant must provide some 
degree of specificity as to what the alleged error is, and, 
unless it is the kind of error that, if true, would be clear 
and unmistakable on its face, "persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Fugo v. Derwinski, 6 Vet. App. 40, 44.

In this case, the veteran asserts that the rating decisions 
of October 1971 and February 1973 through December 1994, were 
clearly and unmistakable erroneous because hospitalization 
reports of record showed that he was unable to work.  He also 
asserts that he had submitted medical evidence to support his 
claim for an increased rating to 100 percent, but the 
evidence was rejected without adequate reasons and bases.  
Specifically, the veteran maintains that in February 1980 his 
psychiatrist stated that he was unable to work but he was 
denied entitlement to an increased rating without being 
afforded a VA examination.  He also contends that the rating 
determinations are clearly and unmistakably erroneous because 
his Social Security records were not considered.  

After reviewing the evidence of record and the law extant at 
the time of the rating determinations at issue, the Board 
finds that the RO did not commit clear and unmistakable 
errors, by denying entitlement to a rating in excess of 50 
percent on the October 28, 1971, rating decision, and by 
denying a rating in excess of 70 percent on the February 9, 
1973, rating decision as well as any rating determination 
thereafter through December 13, 1994.  

In this case, the veteran has failed to present any basis for 
finding error or any other indication as to why the results 
associated with the assigned ratings for schizophrenia would 
have been different but for the alleged error.  The veteran 
has not established that for any rating action dated from 
1971 to 1994 the facts known at the time were not before the 
adjudicator or the statutory and regulatory provisions extant 
at the time were incorrectly applied; that an error occurred 
based on the record and the law that existed at the time the 
decisions were made; or that if an error had been made, any 
outcome found would have been manifestly different.  

Instead, the veteran merely disputes how the RO weighed the 
evidence in the rating determinations dated from 1971 to 
1994.  The Board notes that an allegation of clear and 
unmistakable error contemplates more than an assertion of a 
disagreement as to how the facts were weighed or evaluated.  
Clear and unmistakable error is present only where there is 
an error that is undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  

In this case, the rating determinations show that the RO 
reviewed the medical evidence of record and applied 
applicable law and regulations from 1971 through 1994.  
Regarding the veteran's assertions that VA hospitalization 
reports as well as a medical opinion submitted in February 
1980 established that he was unemployable due to 
schizophrenia, the Board notes in 1971 there was no evidence 
of record indicating that his disability was productive of 
severe or complete social and industrial adaptability.  The 
medical reports show manifestations of the disability, but 
they also show that on discharge he was referred to work 
therapy on an outpatient basis.  Although medical records 
from 1972 through 1979 note difficulty with employment, the 
medical reports also show that the veteran continued to 
attend occupational therapy and that his schizophrenia was no 
more than moderately severe to severe.  Indeed, in February 
1980 D.L.C., M.D., found that the veteran was unable to 
engage in productive activities and that his mental capacity 
did not tolerate work pressure, but in that same report, 
objective findings showed that the veteran was oriented in 
person, place, and partially in time; that his stream of 
thought was coherent and relevant; and that his production of 
thought was logical and realistic.  Also in October 1991, the 
physician opined that the veteran was totally and permanently 
disabled, but on VA examination in January 1992, the veteran 
remained oriented x 3, and he was not overtly delusional or 
hallucinatory.  His answers were relevant and coherent.  In 
February 1994 findings were essentially similar.  Definitive 
evidence of active psychotic manifestations of such extent, 
severity, depth, persistence, and bizarreness productive of 
complete industrial impairment was not shown.  Thus, given 
the positive and negative evidence of record, it is 
impossible for the veteran to succeed in showing that the RO 
determinations from 1971 through 1994 would have been 
manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  Because it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Crippen v. Brown, 9 
Vet. App. 412, 418 (1996); Eddy v. Brown, 9 Vet. App. 52, 57 
(1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 64 Fed. 
Reg. 2135-36 (1999); see generally 38 C.F.R §§ 20.1400-
20.1410 (2000).  The veteran's claim is no more than a 
request for a reweighing of the evidence, which is 
impermissible for a clear and unmistakable error claim.  

The veteran also asserts that the VA did not fulfill its duty 
to assist by failing to obtain his Social Security reports 
and by failing to schedule him for a VA examination in 1980.  
With regard to the failure to schedule him for a VA 
examination, the Board notes that a "garden-variety" 
failure of the duty to assist cannot be the basis for a clear 
and unmistakable error.  Tetro v. Gober, 14 Vet. App. 100 
(2000); Simmons v. West, 14 Vet. App. 84 (2000); Baldwin v. 
West, 13 Vet. App. 1, 7 (1999) (a breach of the duty to 
assist . . . cannot form the basis of a CUE claim); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994); 38 C.F.R. 
§ 20.1403(d)(2), (3).  Thus, the claim fails in this respect.


Regarding the veteran's assertions that his due process 
rights were violated because the SSA records were not 
obtained by VA, given they were in the possession of the 
government, the Board notes that although current case law 
would require the Secretary to obtain the veteran's SSA 
reports prior to promulgating a decision for an increased 
evaluation, this was not the case from 1971 to the early 
1990s.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992), decided on April 24, 1992.  At that time, it was 
unclear whether the Secretary's duty required requesting the 
specific records relied upon by the SSA.  This duty became 
clear after there was judicial review of VA's procedures.  
See Tetro v. Gober, 14 Vet. App. at 108-110.  Further, in 
this case, even though the VA did not obtain the veteran's 
SSA records, it obtained pertinent VA and non-VA medical 
reports upon which to base its decision, and it appears as 
though the underlying medical evidence reviewed in making the 
SSA determination was also used in the RO's decision.  As 
such, the failure to procure SSA records at the time of the 
rating actions dated from 1971 to the early 1990s was not an 
error of such magnitude that it deprived the veteran of a 
fair opportunity to obtain a benefit provided by law.  Tetro 
v. West, 14 Vet. App. 100; Simmons v. West, 14 Vet. App. 84; 
cf. Hayre v. West, 188 F.3d 1327, 1331-34 (2000).  

It is also noted that in the rating determination of December 
13, 1994, the RO reviewed and considered the veteran's 
February 1994 VA examination report.  Although the veteran's 
SSA reports were not obtained, those reports were not 
pertinent to the veteran's disability picture at that time, 
as the SSA reports consist of medical reports dated from 1971 
to 1982 and thereby could not have justified an increased 
rating for schizophrenia in 1994.  Thus, even if the premise 
of error is accepted, because the consideration of those 
records at that time would not have manifestly changed the 
outcome of the 1994 decision, the RO's December 1994 
determination was not clearly and unmistakably erroneous.

Based on the aforementioned reasoning, the Board finds that 
the RO did not commit clear and unmistakable errors, by 
denying a rating in excess of 50 percent on the October 28, 
1971, rating decision, and denying a rating in excess of 70 
percent on the February 9, 1973, rating decision as well as 
rating determinations thereafter through December 13, 1994.  
The appeal is denied.

Increased Evaluation

In July 1997, the veteran submitted a claim for a rating in 
excess of 70 percent for schizophrenia, undifferentiated 
type.  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Accordingly, as detailed above, the Board has 
reviewed all the evidence of record pertaining to the 
veteran's medical history.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Evaluation of psychiatric disability requires that 
consideration be given to the frequency and duration of 
psychiatric symptoms, and the length as well as the capacity 
for adjustment during remissions.  38 C.F.R. § 4.126(a) 
(2000).  Consideration is given to the extent of social 
impairment but a rating shall not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
schizophrenia manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships warrants a 70 percent rating.  

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; an 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation as to time or place; and memory loss for names 
of close relatives and his own occupation or name warrants a 
100 percent rating.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Review of the evidence establishes that the veteran's 
schizophrenia, undifferentiated type, warrants no more than a 
70 percent evaluation.  The veteran's schizophrenia is 
productive of sleeplessness; a depressed, tense, and guarded 
mood; and a blunted affect.  It however is not manifested by 
gross impairment in thought processes or communication, 
persistent delusions or hallucination, grossly inappropriate 
behavior, or disorientation to time or place.  In January 
1998 the veteran was alert and oriented x 3.  His 
concentration was clear, his memory was fair, and his speech 
was clear and coherent.  The veteran was not hallucinating or 
suicidal or homicidal.  Additionally, the veteran had a GAF 
score of 55.  A GAF score of 55-60 indicates "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  As such, the evidence preponderates against the 
veteran's claim, and is not in equipoise.  The appeal is 
denied.


ORDER

The RO in a rating decision dated October 28, 1971, was not 
clearly and unmistakably erroneous by denying a rating in 
excess of 50 percent for schizophrenia, undifferentiated 
type; the appeal is denied.

The RO in a rating decision dated February 9, 1973 and 
subsequent rating decisions thereafter through December 13, 
1994, was not clearly and unmistakably erroneous by denying a 
rating in excess of 70 percent for schizophrenia, 
undifferentiated type; the appeal is denied.

Entitlement to a rating in excess of 70 percent for 
schizophrenia, undifferentiated type is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

